Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                          DETAILED ACTION
	
Claims 1-5, 8-18 and 20 are allowed with the examiner's amendment as follow:


                                                 EXAMINER'S AMENDMENT

1.    An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

2.    Authorization for this examiner's amendment is given in response to filed Printer Rush on 03/09/2021.

The application has been amended as follows:
In the claims:

8.    (Currently Amendment) The method of claim [[6]] 1, wherein the second sidelink control information includes a field indicating the periodic resource release.

10.    (Original) The method of claim [[6]] 1, wherein the second sidelink data transmission includes a MAC (Medium Access Control) CE (Control Element) indicating 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA S CHOWDHURY whose telephone number is (571)272-2547.  The examiner can normally be reached on M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/FAHMIDA S CHOWDHURY/Examiner, Art Unit 2471